 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    A. Y. O. a minor by and through his              No. 2:21-cv-00285-KJM-JDP
      Guardian ad Litem, Francisco Ocasio,
12
                         Plaintiff,
13
             v.
14
      Enloe Medical Center,
15
                         Defendant.
16
      ___________________________________
17                                                     No. 2:21-cv-00844-KJM-DMC
      A.Y.O, a minor, by and through his
18    guardian ad litem, Francisco Ocasio,
      Francisco Ocasio individually, and
19    Alexander Ocasio,                                RELATED CASE ORDER
20                       Plaintiffs,
21           v.
22    Enloe Medical Center-Esplanade et al.,
23                       Defendant.
24

25          Examination of the above-captioned actions reveals that they are related within the
26   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
27   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
28
                                                       1
 1   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 2   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 3   likely to be convenient for the parties.
 4                  The parties should be aware that relating cases under Rule 123 causes the actions
 5   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 6   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 7   assigned.
 8                  As a result, it is hereby ORDERED that 2:21-cv-00844-KJM-DMC is reassigned
 9   from Magistrate Judge Dennis M. Cota to Magistrate Judge Jeremy D. Peterson. Henceforth, the
10   caption on documents filed in the reassigned case shall be shown as: 2:21-cv-00844-KJM-JDP.
11                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
12   the assignment of civil cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: June 21, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
